Case 6:20-cv-00260-JDK-JDL Document 11 Filed 09/02/20 Page 1 of 2 PageID #: 67



                      IN THE UNITED STATES DISTRICT COURT

                       FOR THE EASTERN DISTRICT OF TEXAS

                                      TYLER DIVISION

LAWRENCE E. DIXON, #1751862                    §

VS.                                            §                CIVIL ACTION NO. 6:20cv260

WARDEN ENGLAND, ET AL.                         §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

       Plaintiff Lawrence Dixon, a prisoner currently confined at the Hodge Unit within the Texas

Department of Criminal Justice (TDCJ) proceeding pro se and seeking to proceed in forma

pauperis, filed this civil rights lawsuit pursuant to 42 U.S.C. § 1983. The case was referred to

United States Magistrate Judge, the Honorable John D. Love, for findings of fact, conclusions of

law, and recommendations for the disposition of the case.

       On May 24, 2020, Judge Love issued a Report (Docket No. 6) recommending that

Plaintiff’s motion for leave to proceed in forma pauperis (Docket No. 2) should be denied and

Plaintiff’s case should be dismissed with prejudice for purposes of proceeding in forma pauperis

under 28 U.S.C. § 1915(g). Specifically, Judge Love found that Plaintiff accumulated at least

three strikes before filing this 2020 lawsuit and failed to demonstrate imminent danger of

serious physical injury. A copy of this Report was sent to Plaintiff at his address, with an

acknowledgment card. The docket reflects that Plaintiff received a copy of the Report on June 4,

2020 (Docket No. 9). While Plaintiff subsequently filed a motion for a temporary restraining

order and a letter to the Clerk, he has not filed objections or any pleading responding to Judge

Love’s Report.

       Because objections to Judge Love’s Report have not been filed, Plaintiff is barred from de

novo review by the District Judge of those findings, conclusions, and recommendations and, except
                                                 1
Case 6:20-cv-00260-JDK-JDL Document 11 Filed 09/02/20 Page 2 of 2 PageID #: 68



upon grounds of plain error, from appellate review of the unobjected-to proposed factual findings

and legal conclusions accepted and adopted by the district court. Douglass v. United Services

Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

       The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (holding that where no objections to a Magistrate Judge’s Report are filed, the standard of

review is “clearly erroneous, abuse of discretion and contrary to law”). Accordingly, it is

       ORDERED that the Report of the United States Magistrate Judge (Docket No. 6) is

ADOPTED as the opinion of the Court. Further, it is

       ORDERED that Plaintiff’s motion for leave to proceed in forma pauperis (Docket No.

2) is DENIED. Moreover, it is

       ORDERED that Plaintiff’s civil rights lawsuit is DISMISSED with prejudice for

purposes of proceeding in forma pauperis under 28 U.S.C. § 1915(g)—but without prejudice as to

the refiling of his lawsuit without seeking in forma pauperis status. If Plaintiff pays the requisite

$400 filing fee within fifteen days of this Order, the lawsuit shall proceed as though the full filing

fee had been paid from the outset. Finally, it is

       ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED as MOOT.

       So ORDERED and SIGNED this 2nd               day of September, 2020.



                                                    ___________________________________
                                                    JEREMY D. KERNODLE
                                                    UNITED STATES DISTRICT JUDGE



                                                    2
